DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 10, 2021.  No claims were amended and no claims were cancelled.  Thus, claims 1-20 are pending.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method comprising: retrieving a first set of weather data reported from a first set of weather stations of a first weather data provider, the first set of weather stations located in a selected geographical area; retrieving a second set of weather data reported from a second set of weather stations of a second weather data provider, the second set of weather stations located in the selected geographical area; interpolating the first set of weather data to determine a first interpolated weather data set at one or more common comparison locations; interpolating the second set of the weather data to determine a second interpolated weather data set at the one or more common comparison locations; comparing the first interpolated weather data set and the second interpolated weather data set at the one or more common comparison locations; and determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof based on the comparing of the first interpolated weather data set and the second interpolated weather data set; and providing the estimated quality of the first weather data provider, the second weather data provider, or combination thereof as an output.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “retrieving a first set of weather data…,” “retrieving a second set of weather data…,” “comparing the first interpolated weather data set and the second interpolated weather data set…,” and “determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof…” are treated by the Examiner as belonging to the mental processes grouping. 
The steps of “interpolating the first set of weather data to determine a first interpolated weather data set…,” and “interpolating the second set of the weather data to determine a second interpolated weather data set…” are treated by the Examiner as belonging to mathematical concept grouping. 
Similar limitations comprise the abstract ideas of Claims 14 and 18.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a first set of weather data, a first set of weather stations, a first weather data provider, a selected geographical area, a second set of weather data, a second set of weather stations, a second weather data provider, a first interpolated weather data set, one or more common comparison locations, and a second interpolated weather data set;
In Claim 14: an apparatus, at least one processor, at least one memory, one or more computer programs, a first set of weather data, a first set of weather stations, a first weather data provider, a selected geographical area, a second set of weather 
In Claim 18: a non-transitory computer-readable storage medium, one or more sequences of one or more instructions (a computer program), one or more processors, an apparatus, a first set of weather data, a first set of weather stations, a first weather data provider, a selected geographical area, a second set of weather data, a second set of weather stations, a second weather data provider, a first interpolated weather data set, one or more common comparison locations, and a second interpolated weather data set.
The above additional elements/steps in the claims are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as an automated approach to detect a weather provider, weather station, and/or weather report.  Determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof based on the comparing of the first interpolated weather data set and the second interpolated weather data set represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception, where a method, apparatus, and/or a non-transitory computer-readable storage medium cause an automated approach to detect a weather provider, weather station, and/or weather report are generally recited and is not qualified as a particular machine.  Further, the step of “providing the estimated quality of the first weather data provider, the second weather data provider, or combination thereof as an output” also only comprises an insignificant extra-solution activity.  The recited method as well as a computer-implemented system comprise generic computer Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: a first set of weather data, a first set of weather stations, a first weather data provider, a selected geographical area, a second set of weather data, a second set of weather stations, a second weather data provider, a first interpolated weather data set, one or more common comparison locations, and a second interpolated weather data set;
In Claim 14: an apparatus, at least one processor, at least one memory, one or more computer programs, a first set of weather data, a first set of weather stations, 
In Claim 18: a non-transitory computer-readable storage medium, one or more sequences of one or more instructions (a computer program), one or more processors, an apparatus, a first set of weather data, a first set of weather stations, a first weather data provider, a selected geographical area, a second set of weather data, a second set of weather stations, a second weather data provider, a first interpolated weather data set, one or more common comparison locations, and a second interpolated weather data set.
Claim 1, as well as claims 14 and 18, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2018/0224415 Al, to Ba et al., and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-13, 15-17, and 19-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicants’ arguments filed March 10, 2021 have been fully considered.  Applicants’ arguments regarding claims 1-20 are persuasive and have overcome the prior art rejections under 35 USC § 103.  Applicants’ arguments regarding the rejection of claims 1-20 under 35 U.S.C. 101 are not persuasive.
Applicants’ argue (Remarks pp. 11-15) that the present claims are not an abstract idea and should not be rejected under 35 U.S.C. 101, in light of the Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, (Fed. Cir. 2016), Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), decisions.  Applicants’ further argue (Remarks pg. 11) “The elements recited in the present independent 

Under Step 2A, Prong 2, of the revised Subject Matter Eligibility guidance, October 2019, “Prong Two thus distinguishes claims that are “directed to” the recited judicial exception from claims that are not “directed to” the recited judicial exception.”  The limitations recited in a claim must be “particular,” i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).  Claim 1, as well as claims 14 and 18, recites the mental processes steps of “retrieving a first set of weather data…,” “retrieving a second set of weather data…,” “comparing the first interpolated weather data set and the second interpolated weather data set…,” and “determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof…”, and the mathematical concept steps of “interpolating the first set of weather data to determine a first interpolated weather data set…,” and “interpolating the second set of the weather data to determine a second interpolated weather data set.”  The presented limitation of “providing the estimated quality of the first weather data provider, the second weather data provider, or combination thereof as an output” only adds an insignificant extra-solution activity to the judicial exception, where a method, apparatus, and/or a non-transitory computer-readable storage medium cause an automated approach to detect a weather provider, weather station, and/or weather report are generally recited and is not qualified as a particular machine.  

Regarding the Bascom decision, the court was reminded “The court must first “determine whether the claims at issue are directed to a patent-ineligible concept.” Alice, 134 S. Ct. at 2355. If so, the court must then “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).
Claim 1, as well as claims 14 and 18, recites the method steps of “retrieving a first set of weather data…,” “retrieving a second set of weather data…,” “comparing the first interpolated weather data set and the second interpolated weather data set…,” “determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof…”, “interpolating the first set of weather data to determine a first interpolated weather data set…,” and “interpolating the second set of the weather data to determine a second interpolated weather data set.”  Thus, claims 1, as well as claims 14 and 18 does/do not require/recite a special/unique ordered combination of method steps for an automated approach to detect a weather provider, weather station, and/or weather report.  Thus, the recited method steps as an ordered combination, do not amount to significantly more than the abstract idea.
Thus, there is no equivalent to Bascom in claim 1, as well as claims 14 and 18 as presently presented and the pending claims are thus distinguishable from Bascom.
Berkheimer decision, the recited elements in claim 1, as well as claims 14 and 18, do not integrate the recited judicial exception into a practical application and do not pass Step 2A, Prong 2, of the revised Subject Matter Eligibility guidance, and are not directed to patent eligible subject matter.
Additionally, claim 1, as well as claims 14 and 18, recites the method steps of “retrieving a first set of weather data…,” “retrieving a second set of weather data…,” “comparing the first interpolated weather data set and the second interpolated weather data set…,” “determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof…”, “interpolating the first set of weather data to determine a first interpolated weather data set…,” and “interpolating the second set of the weather data to determine a second interpolated weather data set.”  The elements recited in claim 1, as well as claims 14 and 18, comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2018/0224415 Al, to Ba et al., and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  

Regarding the DDR Holdings decision, in the Diehr (Diamond v. Diehr, 450 U.S. 175 (1981)) decision, the United States Supreme Court stated:
“In determining the eligibility of respondents' claimed process for patent protection under § 101, their claims must be considered as a whole. It is inappropriate to dissect the claims into old and new elements and then to ignore the presence of the old elements in the analysis. This is particularly true in a process claim, because a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made. The "novelty" of any element or steps in a process, or 
“In Diehr, by contrast [with Flook], we held that a computer-implemented process for curing rubber was patent eligible, but not because it involved a computer. The claim employed a "well-known" mathematical equation, but it used that equation in a process designed to solve a technological problem in "conventional industry practice." The invention in Diehr used a "thermocouple" to record constant temperature measurements inside the rubber mold — something "the industry ha[d] not been able to obtain." The temperature measurements were then fed into a computer, which repeatedly recalculated the remaining cure time by using the mathematical equation. These additional steps, we recently explained, "transformed the process into an inventive application of the formula." Mayo, supra, at ___, 132 S.Ct., at 1299. In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer.”
Diehr, the United States Supreme Court held that controlling the execution of a physical process, by running a computer program did not preclude patentability of the invention as a whole. The high court further reiterated its earlier holdings that mathematical formulas in the abstract could not be patented, but it held that the mere presence of a software element did not make an otherwise patent-eligible machine or process patent ineligible.
Claim 1, as well as claims 14 and 18, recites the method steps of “retrieving a first set of weather data…,” “retrieving a second set of weather data…,” “comparing the first interpolated weather data set and the second interpolated weather data set…,” “determining an estimated quality of the first weather data provider, the second weather data provider, or combination thereof…”, “interpolating the first set of weather data to determine a first interpolated weather data set…,” and “interpolating the second set of the weather data to determine a second interpolated weather data set…” comprise a series of steps which could be carried out manually or mentally.  The recited method steps comprise a series mathematical/algorithmic and/or Diehr in claim 1, as well as claims 14 and 18, as presently presented.
Thus, the recited method steps comprise a series mathematical/algorithmic and/or mathematical formula and/or data processing/analysis steps which correspond to concepts identified as an abstract idea, or ideas, found to be non-patent eligible, in Diehr, fully delineated above. There is no equivalent to Diehr in claim 1, as well as claims 14 and 18, as presently presented.
Therefore, the rejection of claims 1-20, under 35 U.S.C. 101 as being directed to an abstract idea is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864